DETAILED ACTION
This Office Action is with regard to the most recent papers filed 7/22/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
  

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive.
Applicant argues that Fang fails to teach the creating step, as currently amended.  With regard to the actual specific language, as presented below, Fang teaches that the virtual appliance (virtual CPE) includes a virtual computing system (the virtual CPE, itself), with computing resources to support applications in a virtualized environment (the virtual CPE performs tasks, where such would at least have virtual processing capabilities (resources), where the CPE is used to provide one or more services (Fang: Paragraphs [0003], [0049], and [0052]).  Further, in Fang, the HGW (gateway) is directed to create the virtual CPE, which would provide that the gateway uses some information to perform the generation steps (Fang: Paragraph [0049]).
Further, Applicant argues that “the claimed service appliance is different from virtual CPE because the service appliance is configured to host services in the form of a containerized application, where the containerization is a method to deploy an application without launching an entire virtual machine (VM) for each application but the multiple service ACS configures and manages their corresponding virtual CPE.” 
First, it should be noted that the concept of containerization is addressed using Talbert, where Talbert provides a solution of allowing a device to be managed by a service provide by deploying containerized applications to a CPE (Talbert: Figure 4 and Abstract), where details of the virtual CPE of Fang (which is also provided for the purpose of allowing service providers to manage the CPE) is provided to modify the containerized application of Talbert.  It should be noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Second, the summarization of the claimed subject matter in this passage is not completely represented in the instant claim, where the instant claim uses broad language (e.g. “support,” as in the instant claim is different and broader than “host”).  It should be noted that the language of the instant claim is rather broad otherwise, with details such as “using information from the gateway” not presenting how such information is used or generated, or even what such information is.
Thus, the claims stand rejected for the reasons provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0065085 (Talbert) in view of US 2011/0276668 (Fang), US 2011/0093900 (Patel), and US 6,839,767 (Davies).
With regard to claim 1, Talbert discloses a method, comprising: 
transmitting a containerized application from the network node to the at least one service appliance, wherein the at least one service appliance is configured to execute the containerized application using hardware resources of the terminal and CPE (Talbert: Figure 4 and Abstract.  A CPE device can be managed by a service provider by having the service provider deploy a containerized application to the CPE.); and 
monitoring usage of interface resources of the communication system by the containerized application (Talbert: Paragraph [0036] and [0038].  The containerized application is deployed to provide a service, where the use of that service is then monitored, which thus monitors the use of the application, where the monitored use can include resource usage, such as network resources..).
Talbert fails to disclose, but Fang teaches 
receiving a request, from a network node, to supply one or more services via a communication system (Fang: Figure 2, 2.  Fang provides for the receipt of information from a service ACS by an access ACS, where there is no indication of a previous communication between the access ACS and the service ACS in the embodiment presented in Figure 2, where Fang presents the use of a connection request in a different embodiment (Fang: Paragraph [0109]), where with knowledge of the use of requests for establishing connections, led one of ordinary skill in the art to use a request for configuring the CPE to provide services to trigger the receipt of such information in step 2 of figure 2.).  
creating, by the network node, at least one service appliance within at least one of the terminal of a communication system and customer premise equipment (CPE) connected to the terminal using information from the gateway (Fang: Paragraph [0049].  The HGW (gateway) is controlled by the access ACS to generate the virtual CPE, where such generation would mean that the information is, at least in part, from the gateway.), wherein the at least one service appliance includes a virtual computing system with computing resources to support applications in a virtualized environment, wherein the at least one service appliance is used to provide the one or more services (Fang: Abstract and Paragraph [0054] and Figure 2.  A virtual CPE (appliance) can be generated in a CPE/terminal by a server, where such is used to provide services to the user.  This virtual CPE would support applications that the user uses (Fang: Paragraph [0003]), where by virtue of using a virtual CPE, the environment would be virtualized.).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the network node create at least one service appliance in at least one CPE/terminal to allow a single device to be managed by different servers, such that a user would be able to subscribe to a plurality of different services provided by different service providers (Fang: Paragraph [0004]).  Further, the process of Fang would allow such virtual CPEs to be implemented after installation of the physical equipment, thus allowing the subscriptions of the user to change over time.  Further, the use of requests to receive information, such as that of Figure 2, would have provided a well-known technique to trigger the sending of information, such as the information to configure and manage the CPE for providing services, according to the needs of the system, thus efficiently providing a mechanism to receive such required information.
Talbert further fails to teach, but Patel teaches that the communication system is a satellite communication system and that the interface resources are air interface resources (Patel: Abstract.  Satellite is considered an alternative to other types of networks, where such presents its own advantages and disadvantages versus other options.  When using such a communication system, the interface would be an air interface, as the air interface is considered to be the interface for the satellite communication system.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a satellite communications system to realize the benefits of satellite communication systems such as reliability and ubiquitous coverage (such that remote locations would be able to connect without the difficulty of providing a wired or cellular infrastructure).
Talbert in view of Patel fails to teach, but Davies teaches allocating, by a gateway, a predetermined amount of bandwidth for services within beams of a satellite communication system, wherein the beams are managed by the gateway; and denying the request if it would cause the predetermined amount of bandwidth to be exceeded (Davies: Abstract and Figure 1.  An admission controller is provided in a path between an external network and sources connected to the device with the admission controller, where the device 21 from Figure 1 acts as a gateway between the sources and the network.  When combined with Patel, such a gateway that couples the local senders with the network would be a satellite gateway, which is a well-known component for coupling a local network with the satellite network (It should be noted that, as known in satellite networks, such a gateway would manage the beams, such as by converting the data from a protocol of the local network to the wireless signals to be beamed to the satellite network).  In Patel, the admission controller serves to enforce bandwidth limits, where a request that would exceed the allocated bandwidth would be denied.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the gateway deny requests that would exceed bandwidth allocated to the path to ensure that the path can handle the total bandwidth of requests going over the path, including in situations where multiple devices share the same satellite connection.

With regard to claim 2, Talbert in view of Fang and Patel fails to teach expressly, but Official Notice is taken that it was well known in the art to initiate a communication session between the network node and the at least one service appliance via [a gateway of] the satellite communication system (More specifically, as addressed above, Patel teaches the use of a satellite communication system for communication sessions, where gateways with different networks were well-known in the art.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a gateway of the satellite communication system for communication sessions to provide connections between different networks or portions of networks, such as a wired network and the satellite network, thus allowing the different systems (e.g. server) to not have a specific interface for the satellite network, which allows for more generic computer systems to be used with the system as well as allowing multiple systems to share a single connection to the satellite network. 

With regard to claim 3, Talbert in view of Fang and Patel fail to teach, but Official Notice is taken that it would have been well-known in the art to have the network node is communicatively coupled to the gateway via a public network, a private network, or both (more specifically, gateways were a well-known way to connect different networks, such as private and public networks, such that a local network (Private) could use a gateway to provide connections to a public network (Internet).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the node coupled to the gateway using a public or a private network to allow a single public network connection of the network node to be shared among different nodes existing in a private network, thus providing for a more cost effective connection to the public network.

With regard to claim 4, Talbert in view of Fang and Patel fails to teach expressly, but Official Notice is taken that it would have been well-known in the art to have receiving an application from an application server communicatively coupled to the network node; and containerizing the application into the containerized application (More specifically, Talbert utilizes containerized applications (Talbert: Abstract), where it would have been well-known in the art to allow the network node to containerize applications that are received from application servers for distribution to the nodes.).  Accordingly, it would have been obvious to one of ordinary skill in the art to receive an application from an application server and containerize the application to allow the application to be appropriately packaged on demand for distribution to different nodes by the same system that is performing the distribution, thus reducing storage requirements (not all applications would need to be stored in containers, but instead can be stored in their native format and containerized (and possibly cached) when they are needed).

With regard to claim 7, Talbert in view of Fang and Patel teaches wherein the monitoring further comprises monitoring hardware usage by the containerized application, network usage by the containerized application, or both (Talbert: Paragraph [0036].  Monitoring of a service (provided via the application) can be performed, which can include monitoring resources allocated for the service (hardware usage and/or network usage).

With regard to claim 8, Talbert in view of Fang and Patel teaches wherein the monitoring further comprises determining whether or not sufficient hardware resources are available for use by the containerized application (Talbert: Paragraph [0036].  Talbert provides that the monitoring is to ensure that service guidelines and/or performance guidelines are met, which when monitoring resource allocation, would determine if enough resources are allocated (available for use by the application/service).).

With regard to claim 9, Talbert in view of Fang and Patel fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to bill a user based on the monitored usage of the containerized application (more specifically, monitoring the use of services and applications providing services for billing was well-known in the art).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to monitor and bill for use of the application providing a service to allow the provider of the service to receive compensation for the investment of resources to provide and support the application and service.

With regard to claims 10-13 and 16-19, the instant claims include similar limitations as those presented in claims 1-4 and 7-9, and are thus rejected for similar reasons.

Claim Rejections - 35 USC § 103
Claims 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbert in view of Fang and Patel, and further in view of US 2011/0138064 (Rieger).
With regard to claim 5, Talbert in view of Fang and Patel fails to teach, but Rieger teaches receiving a request for a service at the network node from the at least one service appliance; and transmitting the containerized application from the network node to the at least one service appliance in response to the request (Rieger: Paragraph [0151].  A CPE can request an application for download, where such application would be delivered in accordance with the teachings of Talbert in view of Fang and Patel.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have a request for a service and transmit the application in response to the request to allow a user to determine services that are desired via the CPE, thus providing a better user experience for acquiring services without requiring using other calls or devices for separately ordering such services.

With regard to claim 6, Talbert in view of Fang, Patel, and Rieger teaches generating an interface, by the at least one service appliance, for selecting at least one service available from the network node, wherein the request is made via the interface (Rieger: A carousel is understood to be an interface providing a scrolling listing of different available options for selection by a user.).

With regard to claims 14-15, the instant claims are similar to claims 5-6, and are thus rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444